— Appeal by defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered November 11,1981, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
*760Judgment affirmed.
Our examination of the record persuades us that the court did not err in denying defendant’s application for assignment of new counsel (see People v Medina, 44 NY2d 199; People v Brabson, 9 NY2d 173, cert den 369 US 879).
To the extent defendant’s other contentions may have been preserved for our review (see People v Pellegrino, 60 NY2d 636; People v Guerra, 99 AD2d 787), we find them to be without merit. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.